DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "said second end" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is also noted that “a first end” has not been claimed.  For the purpose of examining the claim, “said second end” will be interpreted as “a second end”.
Claim 7, lines 11-12 recite in part “configured for coupling to a collar of a bone fastener assembly”.  It is unclear whether “a collar of a bone fastener assembly” is referring to the collar of the bone fastener assembly of claim 7, line 5, or if a new collar of a bone new bone fastener assembly is being referred.  For the purpose of examining the claim, “configured for coupling to a collar of a bone fastener assembly” will be interpreted as “the collar of the bone fastener assembly”.
Claim 10, lines 2-3 recite in part “said movable member inside a wall of said cylindrical body”.  It is unclear whether “a wall” is referring to the sidewall of said cylindrical body in claim 3 of claim 7, or if a new wall is being claimed.  For the purpose of examining the claim, “said movable member inside a wall of said cylindrical body” will be interpreted as “said movable member inside the sidewall of said cylindrical body”.   
Claim 15, lines 1-2 recite in part “wherein said detachable member has two channels”.  It is unclear whether “two channels” are referring to the “at least one channel” recited in claim 2 of claim 7, or if two new channels are being claimed.  For the purpose of examining the claim, “wherein said detachable member has two channels” will be interpreted as “wherein the at least one channel comprises two channels”.
Claim 15 recites the limitation "the inner surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the inner surface” will be interpreted as “an inner surface”.
Claim 21 recites the limitation "said first end" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “said first end” will be interpreted as “a first end”.
Claim 25 recites the limitation "the first end" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the first end” will be interpreted as “a first end”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (such as “member”) but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “detachable member” and “movable member”.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 7 and 9-27 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sicvol et al. (U.S. Publication No.2005/0131408 A1; hereinafter “Sicvol”).
	Regarding claim 1, Sicvol discloses a quick-connect sleeve assembly, comprising: a detachable member having a cylindrical body (14), at least one channel contained within a sidewall of said cylindrical body (lumen 34), and a second end being configured for coupling to a collar of a bone fastener assembly (see Figure 3); and a movable member (12) having a head portion (proximal end 20), a body portion (portion between distal end 22 and proximal end 20), and at least one locking feature for latching onto said detachable member with a push motion, a twist motion, or a combination thereof (projections 48, 58), wherein said at least one channel of said detachable member (34) is configured to accommodate said body portion of said movable member (para.0037), wherein said second end of said detachable member is configured for coupling to the collar of the bone fastener assembly (via projections 72A, 72B); and wherein a distal end of said body portion of said movable member is configured to engage said collar of said bone fastener assembly (via extensions 82) through said at least one channel (34) of said detachable member to inhibit translational motion of said collar relative to said detachable member (end of para.0057).
	Regarding claim 9, Sicvol further discloses wherein said detachable member has one or more windows (54) positioned on said cylindrical body (Figure 2).
	Regarding claim 10, Sicvol further discloses wherein said one or more windows (54) are configured for revealing selective areas of said body portion of said movable member inside the sidewall of said cylindrical body of said detachable member (Figure 2).
	Regarding claim 11, Sicvol further discloses wherein said selective areas include said at least one locking feature (48, 58).
Regarding claim 12, Sicvol further discloses wherein at least one of said one or more windows is configured to accommodate said at least one locking feature (para.0039).
	Regarding claim 13, Sicvol further discloses wherein said one or more windows minimize weight of said detachable member (windows require less material, see Figure 2).
	Regarding claim 14, Sicvol further discloses wherein said detachable member has at least one mating feature corresponding to said at least one locking feature of said movable member (slots 54).
	Regarding claim 15, Sicvol further discloses wherein the atleast one channel comprises two channels extending along an inner surface of said cylindrical body (grooves 62), and said body portion of said movable member has two prongs (82), wherein the two channels are configured to receive the prongs (Figures 11A-11B).
	Regarding claim 16, Sicvol further discloses wherein said two channels of said detachable member (62) are configured to receive and allow said two prongs of said movable member to engage said collar of said bone fastener assembly (Figures 11A-11B).
	Regarding claim 17, Sicvol further discloses wherein said at least one locking feature is an integral part of at least one of said two prongs of said movable member (see Figure 2).
	Regarding claim 18, Sicvol further discloses wherein said at least one locking feature is an integral part of said body portion of said movable member (see projection 58 in Figure 2). 
	Regarding claim 19, Sicvol further discloses wherein said at least one locking feature is an integral part of said head portion of said movable member (see projection 58 in Figure 2).
	Regarding claim 20, Sicvol further discloses wherein said head portion of said movable member has a twistable element (element 12 may be rotatable/twistable within 14 until projections 48, 58 reside within slot 54, see para.0039).
	Regarding claim 21, Sicvol further discloses wherein a first end of said detachable member is configured to accommodate said at least one locking feature of said movable member (Figure 2).
	Regarding claim 22, Sicvol further discloses wherein said push motion results in the at least one locking feature moving one or more clicks, which are achieved by spring tension (para.0039).
	Regarding claim 23, Sicvol further discloses wherein said second end of said detachable member (Figure 2) is configured for detachably coupling to said collar of said bone fastener assembly by moving said movable member one click (para.0039).
	Regarding claim 24, Sicvol further discloses wherein said at least one locking feature of said movable member (48, 58) is configured to allow said movable member to securely latch onto said detachable member at one click (para.0039).
	Regarding claim 25, Sicvol discloses a spinal implantation system, comprising: 
at least one spinal stabilization rod (para.0048); two or more bone fastener assemblies for fixing said at least one spinal stabilization rod onto two or more vertebral bodies (100), each bone fastener assembly including a collar (proximal end 110); and two or more quick-connect sleeve assemblies (10) for anchoring said two or more bone fastener assemblies onto said two or more vertebral bodies in a minimally invasive procedure, each quick-connect sleeve assembly comprising: a detachable member having a cylindrical body (14), a channel extending longitudinally along an inner surface of said cylindrical body (lumen 34), a second end being configured for coupling to the collar of one of the two or more bone fastener assemblies (see Figure 3); and a movable member (12) having a head portion (proximal end 20), a body portion (portion between distal end 22 and proximal end 20), and a locking feature for latching onto said detachable member (projections 48, 58), the body portion configured to be received within the first end of said detachable member (Figure 2), the locking feature (48, 58) engageable with a mating feature (54) on a first end to hinder rotational movement of the movable member (para.0039), and wherein said body portion of said movable member is configured to engage said collar of said bone fastener assembly through said detachable member to prevent rotational motion of said collar relative to said detachable member (para.0057).
	Regarding claim 26, Sicvol further discloses wherein said second end of said detachable member is configured for coupling to said collar of said bone fastener assembly (Figure 7) by advancing said movable member one click (para.0039).
	Regarding claim 27, Sicvol further discloses wherein said at least one locking feature (48, 58) of said movable member is configured to allow said movable member to securely latch onto said detachable member at one click (para.0057).

    PNG
    media_image1.png
    642
    544
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    387
    570
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    544
    896
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773

	/JACQUELINE T JOHANAS/            Supervisory Patent Examiner, Art Unit 3772